Citation Nr: 0108674	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-06 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than October 21, 
1998, for the grant of service-connection for depression with 
history of panic attacks.


REPRESENTATION

Appellant represented by:	North Carolina Divisions of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1961 to 
September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted the veteran's 
claim of entitlement to service connection for depression 
with history of panic attacks (hereafter depression).  The 
veteran filed a notice of disagreement with respect to the 
effective date of that award.  A hearing was held before an 
RO hearing officer in May 2000.


FINDINGS OF FACT

1. In February 1980, the RO denied the veteran's application 
to reopen the previously denied claim of entitlement to 
service connection for a depressive reaction.  Although 
notified of the denial in March 1980, the veteran did not 
file an appeal.  

2. On October 21, 1998, the RO received a petition from the 
veteran to reopen the previously denied claim for service 
connection for depression.

3. On the basis of an April 1999 VA examination, and that 
examiner's opinion, the RO established service connection 
for depression, effective October 21, 1998.  


CONCLUSIONS OF LAW

1.  The RO's unappealed February 1980 denial of the veteran's 
request to reopen a previously denied claim for service 
connection for depression is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (2000).

2.  An effective date for a grant of service connection for 
depression prior to October 21, 1998, the date of his 
reopened claim for that benefit, is not warranted.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.400(q)(r) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that VA is under a duty to 
assist veterans in developing their claims, to include making 
reasonable efforts to obtain relevant records and providing a 
medical examination and/or medical opinion where such is 
necessary to make a decision.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. §§ 5100-5107).  The Board is 
satisfied that, in this case, the duty to assist has been 
met.

A review of the record reflects that in February 1980, the RO 
denied the veteran's application to reopen a previously 
denied claim of entitlement to service connection for 
depression.  Although notified of the denial of the claim in 
March 1980, the veteran did not appeal it; thus, this 
decision is final based on the evidence then of record.  See 
38 U.S.C.A. § 7105 (West 1991) and 38 C.F.R. § 20.302, 
20.1103 (2000).  (While the Board notes, parenthetically, 
that in his March 2000 substantive appeal, the veteran 
essentially argues that there was sufficient evidence to 
grant his claim of service connection back in 1980, he has 
not specifically alleged or established clear and 
unmistakable error (CUE) with respect to the February 1980 
decision.  See Fugo v. Brown, 6 Vet. App. 40 (1993); Russell 
v. Principi, 3 Vet. App. 310 (1992) (en banc)).

On October 21, 1998, the RO received a petition to reopen the 
claim of entitlement to service connection for depression 
based on the submission of new and material evidence.  
Following receipt of medical records from the 1960s and 
1970s, and the receipt of the report of a VA examination 
dated April 1999, the RO established service connection for 
PTSD, effective October 21, 1998.

The veteran asserts that an earlier effective date for the 
grant of service connection for depression is in order.  The 
Board emphasizes, at the outset, that the February 1980 RO 
denial of the previously filed claim stands as a bar to any 
award of benefits prior to that date.  While a finding of CUE 
in the February 1980 rating decision would constitute an 
exception to the finality of that decision (see 38 C.F.R. 
§ 3.105(a) (2000)), such has not been established, nor has a 
claim of CUE effectively been raised, as noted above.  Hence, 
pursuant to the legal authority cited to above, the decision 
is final.  The governing legal criteria provide that the 
effective date of an award based on a claim for compensation 
which is reopened after a final decision by new and material 
evidence will be the day of receipt of claim or the date 
entitlement arose, whichever is later. 38 U.S.C.A. § 5110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.400(q), (r) (2000).  
(Emphasis added.)

The next submission by the veteran subsequent to the February 
1980 RO denial was the application to reopen his claim 
received from the veteran on October 21, 1998; hence, it is 
the earliest document that can be construed as a petition to 
reopen the claim.  Furthermore, although the report of the VA 
examination based upon which the RO subsequently granted the 
veteran's claim for benefits was dated after October 21, 
1998, the RO assigned the effective date of that grant of 
benefits as the date of the veteran's petition to reopen his 
claim-the earliest possible date on the basis of the current 
record.  

Accordingly, the Board must conclude that there is presently 
no legal basis for assignment of an effective date prior to 
October 21, 1998, the date of receipt of the veteran's 
application to reopen a claim of entitlement to service 
connection for depression.  Thus, the claim for an earlier 
effective date must be denied.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400(q),(r) (2000).  The Board emphasizes 
that it is legally bound in its decisions by applicable 
statutes, VA regulations and precedent opinions of the VA 
General Counsel.  38 U.S.C.A. § 7104(a),(c) (West 1991 & 
Supp. 2000).

In reaching its decision in this case, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. § 5107(b)); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991).


ORDER

An effective date earlier than October 21, 1998, for the 
grant of service connection for depression is denied.  



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

 

